Title: From John Adams to William Henry Harrison, 11 August 1798
From: Adams, John
To: Harrison, William Henry


To the Inhabitants of the Town of Cincinnati and its Vicinity in the Northwestern Territory
Gentlemen
Quincy August 11th 1798

I have received and read with much pleasure your unanimous address of the 29th of june. I agree with you, that in the ordinary Course of Affairs interpositions of popular Meetings to overawe those to whom the management of Public affairs are confided will seldom be warranted by discretion, or found compatable with the good order of Society. but at a Period like this there is no Method more infallible to determine the Question whether the People are or are not united. Upon no Occasion in the History of America has this mode of Discovery and ascertaining the Public opinion, been so universally resorted to. And it may be asserted with Confidence, that at no Period of the Existance of the United States have Evidences of the Unanimity of the People been given, so decided as on the present Question with France.
the People of this Country the most remote from the seat of Government and Center of information as well as those in its Neighbourhood have at length discovered that they are Americans and feelingly alive to the Injuries committed against their Country, and to the indignities offered to their Government. Upon ourselves only we ought to depend for safety and defence. this Maxim however, by no means forbids us to avail ourselves of the advantages of Prudent and well guarded Concerts with others exposed to common dangers. Animated with sentiments like yours, our Country is able to defend itself against any Enemies that may rise up against us.
Nothing can be more flattering to me than your assurances of Confidence in this perilous Hour. and nothing could mortify me so much, as that you should ever have reason to beleive that your confidence has been misplaced. In return for your prayers for my personal Happiness, I sincerely offer mine for the Prosperity of the Northwestern Territory in common with all the United States.

John Adams